                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 LISA WALTERS, et al.,
        Plaintiffs,                              CIVIL ACTION FILE
        v.                                       NO. 1:20-CV-1624-SCJ
 BRIAN KEMP, Individually and in his
 official capacity as Governor of The State
 of Georgia, et al.,
        Defendants.


                                         ORDER

      IT IS HEREBY ORDERED that a transcript of the hearing by videoconference

on Plaintiffs’ Motion for Preliminary Injunction held before the undersigned on

April 27, 2020 be prepared for the Court’s consideration and for public reference.

The cost of said transcript shall be divided equally between the parties.

      IT IS SO ORDERED, this 27th day of April, 2020.



                                          s/Steve C. Jones
                                          STEVE C. JONES
                                          UNITED STATES DISTRICT JUDGE
